UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1901


JOSEPH WOJCICKI,

                Plaintiff - Appellant,

          v.

AIKEN TECHNICAL COLLEGE; SUSAN A. WINSOR, ex Graham ATC
president; WILLIAM TILT, Associate Vice President of
Technical Education; THOMAS DESROCHER, Program Coordinator;
LEE POWELL, Human Resources Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Henry F. Floyd, District Judge.
(1:06-cv-00461-HFF-PJG)


Submitted:   March 2, 2011                 Decided:   March 21, 2011


Before TRAXLER, Chief Judge, and AGEE and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Wojcicki, Appellant Pro Se. Charles J. Boykin, Shunna T.
Vance, BOYKIN & DAVIS, LLC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Wojcicki seeks to appeal the district court’s

orders adopting the magistrate judge’s recommendation to deny

his motions for default judgment or, in the alternative, for

summary judgment, and denying reconsideration of that order.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.   Beneficial   Indus.   Loan    Corp.,    337     U.S.    541

(1949).     The orders Wojcicki seeks to appeal are neither final

orders     nor    appealable   interlocutory     or        collateral       orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense    with    oral    argument   because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2